Exhibit 10.02

 

VERSANT CORPORATION

 

1996 EMPLOYEE STOCK PURCHASE PLAN

 

As Adopted May 21, 1996 and
As Amended through August 17, 2004

 

1.                                      Establishment of Plan.  Versant
Corporation (the “Company”) proposes to grant options for purchase of the
Company’s Common Stock to eligible employees of the Company and its Subsidiaries
(as hereinafter defined) pursuant to this Employee Stock Purchase Plan (this
“Plan”).  For purposes of this Plan, “Parent Corporation” and “Subsidiary”
(collectively, “Subsidiaries”) shall have the same meanings as “parent
corporation” and “subsidiary corporation” in Sections 424(e) and 424(f),
respectively, of the Internal Revenue Code of 1986, as amended (the “Code”). 
The Company intends this Plan to qualify as an “employee stock purchase plan”
under Section 423 of the Code (including any amendments to or replacements of
such Section), and this Plan shall be so construed.  Any term not expressly
defined in this Plan but defined for purposes of Section 423 of the Code shall
have the same definition herein.  A total of 1,800,000 shares of the Company’s
Common Stock is reserved for issuance under this Plan.  Such number shall be
subject to adjustments effected in accordance with Section 14 of this Plan.

 

2.                                      Purpose.  The purpose of this Plan is to
provide employees of the Company and Subsidiaries designated by the Board of
Directors of the Company (the “Board”) as eligible to participate in this Plan
with a convenient means of acquiring an equity interest in the Company through
payroll deductions, to enhance such employees’ sense of participation in the
affairs of the Company and Subsidiaries, and to provide an incentive for
continued employment.

 

3.                                      Administration.  This Plan shall be
administered by a committee appointed by the Board (the “Committee”) consisting
of at least two (2) members of the Board, each of whom is a Disinterested Person
as defined in Rule 16b-3(c) of the Securities Exchange Act of 1934 (the
“Exchange Act”).  As used in this Plan, references to the “Committee” shall mean
either such committee or the Board if no committee has been established.  After
registration of the Company under the Exchange Act, Board members who are not
Disinterested Persons may not vote on any matters affecting the administration
of this Plan, but any such member may be counted for determining the existence
of a quorum at any meeting of the Board.  Subject to the provisions of this Plan
and the limitations of Section 423 of the Code or any successor provision in the
Code, all questions of interpretation or application of this Plan shall be
determined by the Board and its decisions shall be final and binding upon all
participants.  Members of the Board shall receive no compensation for their
services in connection with the administration of this Plan, other than standard
fees as established from time to time by the Board for services rendered by
Board members serving on Board committees.  All expenses incurred in connection
with the administration of this Plan shall be paid by the Company.

 

4.                                      Eligibility.  Any employee of the
Company or the Subsidiaries is eligible to participate in an Offering Period (as
hereinafter defined) under this Plan except the following:

 

(a)                                  employees who are not employed by the
Company or Subsidiaries fifteen days before the beginning of such Offering
Period, except that employees who were employed on the effective date of the
registration statement filed by the Company with the Securities and Exchange
Commission (“SEC”) under the Securities Act of 1933, as amended (the “Securities
Act”) registering the initial public offering of the Company’s Common Stock is
declared effective by the SEC were eligible to participate in the first Offering
Period under the Plan;

 

(b)                                 employees who are customarily employed for
less than twenty (20) hours per week;

 

(c)                                  employees who are customarily employed for
less than five (5) months in a calendar year;

 

(d)                                 employees who, together with any other
person whose stock would be attributed to such employee pursuant to
Section 424(d) of the Code, own stock or hold options to purchase stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or any of its Subsidiaries or who, as a
result of being granted an option under this Plan with respect to such Offering
Period,

 

--------------------------------------------------------------------------------


 

would own stock or hold options to purchase stock possessing five percent (5%)
or more of the total combined voting power or value of all classes of stock of
the Company or any of its Subsidiaries.

 

5.                                      Offering Dates.  As of December 1, 2001,
the offering periods of this Plan (each, an “Offering Period”) shall be of
twenty-four (24) months duration commencing on June 1 and December 1 of each
year and ending on the second May 31 and November 30, respectively, thereafter. 
Each Offering Period shall consist of four (4) six-month purchase periods
(individually, a “Purchase Period”) during which payroll deductions of the
participants are accumulated under this Plan.  The first business day of each
Offering Period is referred to as the “Offering Date”.  The last business day of
each Purchase Period is referred to as the “Purchase Date”.  The Board shall
have the power to change the duration of Offering Periods or Purchase Periods
with respect to offerings without stockholder approval if such change is
announced at least fifteen (15) days prior to the scheduled beginning of the
first Offering Period or Purchase Period to be affected.  Prior to December 1,
2001, the offering periods of this Plan were of twenty-four (24) months duration
commencing on February 1 and August 1 of each year and ending on January 31 and
July 31 of each year (the “Prior Offering Periods”), provided, however, that
notwithstanding the foregoing, the first Prior Offering Period commenced on the
first business day on which price quotations for the Company’s Common Stock were
available on the Nasdaq National Market (the “First Offering Date”).

 

6.                                      Participation in this Plan.  Eligible
employees may become participants in an Offering Period under this Plan on the
first Offering Date after satisfying the eligibility requirements by delivering
a subscription agreement to the Company’s Human Resource Department (the “HR
Department”) not later than the 15th day of the month before such Offering Date
unless a later time for filing the subscription agreement authorizing payroll
deductions is set by the Board for all eligible employees with respect to a
given Offering Period.  An eligible employee who does not deliver a subscription
agreement to the HR Department by such date after becoming eligible to
participate in such Offering Period shall not participate in that Offering
Period or any subsequent Offering Period unless such employee enrolls in this
Plan by filing a subscription agreement with the HR Department not later than
the 15th day of the month preceding a subsequent Offering Date.  Except for any
Prior Offering Periods that began before December 1, 2001, once an employee
becomes a participant in an Offering Period, such employee will automatically
participate in the Offering Period commencing immediately following the last day
of the previous Offering Period unless the employee withdraws or is deemed to
withdraw from this Plan or terminates further participation in the Offering
Period as set forth in Section 11 below.  Such participant is not required to
file any additional subscription agreement in order to continue participation in
this Plan.  Employees participating in any Prior Offering Period will not
automatically participate in any subsequent Offering Period, and such employee
will be required to file a new subscription agreement in order to participate in
any Offering Periods under this Plan that begins on or after December 1, 2001.

 

7.                                      Grant of Option on Enrollment. 
Enrollment by an eligible employee in this Plan with respect to an Offering
Period will constitute the grant (as of the Offering Date) by the Company to
such employee of an option to purchase on the Purchase Date up to that number of
shares of Common Stock of the Company determined by dividing (a) the amount
accumulated in such employee’s payroll deduction account during such Purchase
Period by (b) the lower of (i) eighty-five percent (85%) of the fair market
value of a share of the Company’s Common Stock on the Offering Date, or
(ii) eighty-five percent (85%) of the fair market value of a share of the
Company’s Common Stock on the Purchase Date, provided, however, that the number
of shares of the Company’s Common Stock subject to any option granted pursuant
to this Plan shall not exceed the lesser of (a) the maximum number of shares set
by the Board pursuant to Section 10(c) below with respect to the applicable
Offering Period, or (b) the maximum number of shares which may be purchased
pursuant to Section 10(b) below with respect to the applicable Offering Period. 
The fair market value of a share of the Company’s Common Stock shall be
determined as provided in Section 8 hereof.

 

8.                                      Purchase Price.  The purchase price per
share at which a share of Common Stock will be sold in any Offering Period shall
be eighty-five percent (85%) of the lesser of:

 

(a)                                  the fair market value on the Offering Date;
or

 

(b)                                 the fair market value on the Purchase Date.

 

2

--------------------------------------------------------------------------------


 

For purposes of this Plan, the term “Fair Market Value” means, as of any date,
the value of a share of the Company’s Common Stock determined as follows:

 

(a)                                  if such Common Stock is then quoted on the
Nasdaq National Market, its closing price on the Nasdaq National Market on the
date of determination as reported in The Wall Street Journal;

 

(b)                                 if such Common Stock is publicly traded and
is then listed on a national securities exchange, its closing price on the date
of determination on the principal national securities exchange on which the
Common Stock is listed or admitted to trading as reported in The Wall Street
Journal;

 

(c)                                  if such Common Stock is publicly traded but
is not quoted on the Nasdaq National Market nor listed or admitted to trading on
a national securities exchange, the average of the closing bid and asked prices
on the date of determination as reported in The Wall Street Journal; or

 

(d)                                 if none of the foregoing is applicable, by
the Board in good faith.

 

9.                                      Payment Of Purchase Price; Changes In
Payroll Deductions; Issuance Of Shares.

 

(a)                                  The purchase price of the shares is
accumulated by regular payroll deductions made during each Offering Period.  The
deductions are made as a percentage of the participant’s compensation in one
percent (1%) increments not less than two percent (2%), nor greater than ten
percent (10%) or such lower limit set by the Committee; with such amounts being
calculated in the aggregate by considering all Offering Periods, including any
Prior Offering Periods, in which a participant is participating.  Compensation
shall mean all W-2 compensation, including, but not limited to base salary,
wages, commissions, overtime, shift premiums and bonuses, plus draws against
commissions; provided, however, that for purposes of determining a participant’s
compensation, any election by such participant to reduce his or her regular cash
remuneration under Sections 125 or 401(k) of the Code shall be treated as if the
participant did not make such election.  Payroll deductions shall commence on
the first payday following the Offering Date and shall continue to the end of
the Offering Period unless sooner altered or terminated as provided in this
Plan.

 

(b)                                 As of December 1, 2001, a participant may
lower or increase the rate of payroll deductions during an Offering Period by
filing with the HR Department a new authorization for payroll deductions, in
which case the new rate shall become effective for the next payroll period
commencing more than fifteen (15) days after the HR Department’s receipt of the
authorization and shall continue for the remainder of the Offering Period unless
changed as described below.  Under any Prior Offering Period, a participant may
only lower (but not increase) the rate of payroll deductions during such Prior
Offering Period by filing with the HR Department a new authorization for payroll
deductions, in which case the new rate shall become effective for the next
payroll period commencing more than fifteen (15) days after the HR Department’s
receipt of the authorization and shall continue for the remainder of such Prior
Offering Period unless changed as described below.  Such change in the rate of
payroll deductions may be made at any time during an Offering Period or a Prior
Offering Period, but not more than one (1) change may be made effective during
any Purchase Period.  A participant may increase or decrease the rate of payroll
deductions for any subsequent Offering Period by filing with the HR Department a
new authorization for payroll deductions not later than the 15th day of the
month before the beginning of such Offering Period.

 

(c)                                  All payroll deductions made for a
participant are credited to his or her account under this Plan and are deposited
with the general funds of the Company.  No interest accrues on the payroll
deductions.  All payroll deductions received or held by the Company may be used
by the Company for any corporate purpose, and the Company shall not be obligated
to segregate such payroll deductions.

 

(d)                                 On each Purchase Date, so long as this Plan
remains in effect and provided that the participant has not submitted a signed
and completed withdrawal form before that date which notifies the Company that
the participant wishes to withdraw from that Offering Period under this Plan in
compliance with Section 11 and have all payroll deductions accumulated in the
account maintained on behalf of the participant as of that date returned to the
participant, the Company shall apply the funds then in the participant’s account
to the purchase of whole shares of Common Stock reserved under the option
granted to such participant with respect to the Offering Period to the extent
that such option is exercisable on the Purchase Date.  The purchase price per
share shall be as specified in Section 8 of this Plan.  Any cash remaining in a
participant’s account after such purchase of shares shall be refunded to such
participant in cash, without interest.  In the event that this Plan has been
oversubscribed, all funds not used to

 

3

--------------------------------------------------------------------------------


 

purchase shares on the Purchase Date shall be returned to the participant,
without interest.  No Common Stock shall be purchased on a Purchase Date on
behalf of any employee whose participation in this Plan has terminated prior to
such Purchase Date.

 

(e)                                  As promptly as practicable after the
Purchase Date, the Company shall arrange the delivery to each participant of a
certificate representing the shares purchased upon exercise of his option.

 

(f)                                    During a participant’s lifetime, such
participant’s option to purchase shares hereunder is exercisable only by him or
her.  The participant will have no interest or voting right in shares covered by
his or her option until such option has been exercised.  Shares to be delivered
to a participant under this Plan will be registered in the name of the
participant or in the name of the participant and his or her spouse.

 

10.                               Limitations on Shares to be Purchased.

 

(a)                                  No employee shall be entitled to purchase
stock under this Plan at a rate which, when aggregated with his or her rights to
purchase stock under all other employee stock purchase plans of the Company or
any Subsidiary, exceeds $25,000 in fair market value, determined as of the
Offering Date (or such other limit as may be imposed by the Code) for each
calendar year in which the employee participates in this Plan.

 

(b)                                 No more than two hundred percent (200%) of
the number of shares determined by using eighty-five percent (85%) of the fair
market value of a share of the Company’s Common Stock on the Offering Date as
the denominator may be purchased by a participant on any single Purchase Date.

 

(c)                                  No employee shall be entitled to purchase
more than the Maximum Share Amount (as defined below) on any single Purchase
Date.  Not less than thirty (30) days prior to the commencement of any Offering
Period, the Board may, in its sole discretion, set a maximum number of shares
which may be purchased by any employee at any single Purchase Date (hereinafter
the “Maximum Share Amount”).  In no event shall the Maximum Share Amount exceed
the amounts permitted under Section 10(b) above.  If a new Maximum Share Amount
is set, then all participants must be notified of such Maximum Share Amount not
less than fifteen (15) days prior to the commencement of the next Offering
Period.  Once the Maximum Share Amount is set, it shall continue to apply with
respect to all succeeding Purchase Dates and Offering Periods unless revised by
the Board as set forth above.

 

(d)                                 If the number of shares to be purchased on a
Purchase Date by all employees participating in this Plan exceeds the number of
shares then available for issuance under this Plan, then the Company will make a
pro rata allocation of the remaining shares in as uniform a manner as shall be
reasonably practicable and as the Board shall determine to be equitable.  In
such event, the Company shall give written notice of such reduction of the
number of shares to be purchased under a participant’s option to each
participant affected thereby.

 

(e)                                  Any payroll deductions accumulated in a
participant’s account which are not used to purchase stock due to the
limitations in this Section 10 shall be returned to the participant as soon as
practicable after the end of the applicable Purchase Period, without interest.

 

11.                               Withdrawal.

 

(a)                                  Each participant may withdraw from an
Offering Period under this Plan by signing and delivering to the HR Department a
written notice to that effect on a form provided for such purpose.  Such
withdrawal may be elected at any time at least five (5) business days prior to
the end of an Offering Period.

 

(b)                                 Upon withdrawal from this Plan, the
accumulated payroll deductions shall be returned to the withdrawn participant,
without interest, and his or her interest in this Plan shall terminate.  In the
event a participant voluntarily elects to withdraw from this Plan, he or she may
not resume his or her participation in this Plan during the same Offering
Period, but he or she may participate in any Offering Period under this Plan
which commences on a date subsequent to such withdrawal by filing a new
authorization for payroll deductions in the same manner as set forth above for
initial participation in this Plan.

 

(c)                                  Except for any Prior Offering Period that
began before December 1, 2001, if the purchase price on the first day of any
current Offering Period in which a participant is enrolled is higher than the
purchase price on the first day of any subsequent Offering Period, the Company
will automatically enroll such participant in

 

4

--------------------------------------------------------------------------------


 

the subsequent Offering Period.  A participant does not need to file any forms
with the Company to automatically be enrolled in the subsequent Offering
Period.  A participant in any Prior Offering Period that began before
December 1, 2001 must enroll in a subsequent Offering Period to participate in
any Offering Periods other than such Prior Offering Period that began before
December 1, 2001.

 

12.                               Termination of Employment.  Termination of a
participant’s employment for any reason, including retirement, death or the
failure of a participant to remain an eligible employee, immediately terminates
his or her participation in this Plan.  In such event, the payroll deductions
credited to the participant’s account will be returned to him or her or, in the
case of his or her death, to his or her legal representative, without interest. 
For purposes of this Section 12, an employee will not be deemed to have
terminated employment or failed to remain in the continuous employ of the
Company in the case of sick leave, military leave, or any other leave of absence
approved by the Board; provided that such leave is for a period of not more than
ninety (90) days or reemployment upon the expiration of such leave is guaranteed
by contract or statute.

 

13.                               Return of Payroll Deductions.  In the event a
participant’s interest in this Plan is terminated by withdrawal, termination of
employment or otherwise, or in the event this Plan is terminated by the Board,
the Company shall promptly deliver to the participant all payroll deductions
credited to such participant’s account.  No interest shall accrue on the payroll
deductions of a participant in this Plan.

 

14.                               Capital Changes.  Subject to any required
action by the stockholders of the Company, the number of shares of Common Stock
covered by each option under this Plan which has not yet been exercised and the
number of shares of Common Stock which have been authorized for issuance under
this Plan but have not yet been placed under option (collectively, the
“Reserves”), as well as the price per share of Common Stock covered by each
option under this Plan which has not yet been exercised, shall be
proportionately adjusted for any increase or decrease in the number of issued
and outstanding shares of Common Stock of the Company resulting from a stock
split or the payment of a stock dividend (but only on the Common Stock) or any
other increase or decrease in the number of issued and outstanding shares of
Common Stock effected without receipt of any consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration”. 
Such adjustment shall be made by the Board, whose determination shall be final,
binding and conclusive.  Except as expressly provided herein, no issue by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an option.

 

In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board.  The Board may, in the
exercise of its sole discretion in such instances, declare that the options
under this Plan shall terminate as of a date fixed by the Board and give each
participant the right to exercise his or her option as to all of the optioned
stock, including shares which would not otherwise be exercisable.  In the event
of a proposed sale of all or substantially all of the assets of the Company, or
the merger or consolidation of the Company with or into another corporation,
each option under this Plan shall be assumed or an equivalent option shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation, unless the Board determines, in the exercise of its sole
discretion and in lieu of such assumption or substitution, that the participant
shall have the right to exercise the option as to all of the optioned stock.  If
the Board makes an option exercisable in lieu of assumption or substitution in
the event of a merger, consolidation or sale of assets, the Board shall notify
the participant that the option shall be fully exercisable for a period of
twenty (20) days from the date of such notice, and the option will terminate
upon the expiration of such period.

 

The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per share of
Common Stock covered by each outstanding option, in the event that the Company
effects one or more reorganizations, recapitalizations, rights offerings or
other increases or reductions of shares of its outstanding Common Stock, or in
the event of the Company being consolidated with or merged into any other
corporation.

 

15.                               Nonassignability.  Neither payroll deductions
credited to a participant’s account nor any rights with regard to the exercise
of an option or to receive shares under this Plan may be assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution or as provided in Section 22

 

5

--------------------------------------------------------------------------------


 

hereof) by the participant.  Any such attempt at assignment, transfer, pledge or
other disposition shall be void and without effect.

 

16.                               Reports.  Individual accounts will be
maintained for each participant in this Plan.  Each participant shall receive
promptly after the end of each Purchase Period a report of his or her account
setting forth the total payroll deductions accumulated, the number of shares
purchased, the per share price thereof and the remaining cash balance, if any,
carried forward to the next Purchase Period or Offering Period, as the case may
be.

 

17.                               Notice of Disposition.  Each participant shall
notify the Company if the participant disposes of any of the shares purchased in
any Offering Period pursuant to this Plan if such disposition occurs within two
(2) years from the Offering Date or within one (1) year from the Purchase Date
on which such shares were purchased (the “Notice Period”).  Unless such
participant is disposing of any of such shares during the Notice Period, such
participant shall keep the certificates representing such shares in his or her
name (and not in the name of a nominee) during the Notice Period.  The Company
may, at any time during the Notice Period, place a legend or legends on any
certificate representing shares acquired pursuant to this Plan requesting the
Company’s transfer agent to notify the Company of any transfer of the shares. 
The obligation of the participant to provide such notice shall continue
notwithstanding the placement of any such legend on the certificates.

 

18.                               No Rights to Continued Employment.  Neither
this Plan nor the grant of any option hereunder shall confer any right on any
employee to remain in the employ of the Company or any Subsidiary, or restrict
the right of the Company or any Subsidiary to terminate such employee’s
employment.

 

19.                               Equal Rights And Privileges.  All eligible
employees shall have equal rights and privileges with respect to this Plan so
that this Plan qualifies as an “employee stock purchase plan” within the meaning
of Section 423 or any successor provision of the Code and the related
regulations.  Any provision of this Plan which is inconsistent with Section 423
or any successor provision of the Code shall, without further act or amendment
by the Company or the Board, be reformed to comply with the requirements of
Section 423.  This Section 19 shall take precedence over all other provisions in
this Plan.

 

20.                               Notices.  All notices or other communications
by a participant to the Company under or in connection with this Plan shall be
deemed to have been duly given when received in the form specified by the
Company at the location, or by the person, designated by the Company for the
receipt thereof.

 

21.                               Term; Stockholder Approval.  After this Plan
is adopted by the Board, this Plan will become effective on the date that is the
First Offering Date (as defined above).  This Plan shall be approved by the
stockholders of the Company, in any manner permitted by applicable corporate
law, within twelve (12) months before or after the date this Plan is adopted by
the Board.  No purchase of shares pursuant to this Plan shall occur prior to
such stockholder approval.  This Plan shall continue until the earlier to occur
of (a) termination of this Plan by the Board (which termination may be effected
by the Board at any time), (b) issuance of all of the shares of Common Stock
reserved for issuance under this Plan, or (c) ten (10) years from the adoption
of this Plan by the Board.

 

22.                               Designation of Beneficiary.

 

(a)                                  A participant may file a written
designation of a beneficiary who is to receive any shares and cash, if any, from
the participant’s account under this Plan in the event of such participant’s
death subsequent to the end of an Purchase Period but prior to delivery to him
of such shares and cash.  In addition, a participant may file a written
designation of a beneficiary who is to receive any cash from the participant’s
account under this Plan in the event of such participant’s death prior to a
Purchase Date.

 

(b)                                 Such designation of beneficiary may be
changed by the participant at any time by written notice.  In the event of the
death of a participant and in the absence of a beneficiary validly designated
under this Plan who is living at the time of such participant’s death, the
Company shall deliver such shares or cash to the executor or administrator of
the estate of the participant, or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares or cash to the spouse or to any one or more dependents or
relatives of the participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.

 

6

--------------------------------------------------------------------------------


 

23.                               Conditions Upon Issuance of Shares; Limitation
on Sale of Shares.  Shares shall not be issued with respect to an option unless
the exercise of such option and the issuance and delivery of such shares
pursuant thereto shall comply with all applicable provisions of law, domestic or
foreign, including, without limitation, the Securities Act of 1933, as amended,
the Exchange Act, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange or automated quotation system upon which the
shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

 

24.                               Financial Statements.  The Company will
provide financial statements to each participant prior to such participant’s
purchase of shares under this Plan, provided, however, the Company will not be
required to provide such financial statements to participants whose services in
connection with the Company assure them access to equivalent information.

 

25.                               Applicable Law.  The Plan shall be governed by
the substantive laws (excluding the conflict of laws rules) of the State of
California.

 

26.                               Amendment or Termination of this Plan.  The
Board may at any time amend, terminate or extend the term of this Plan, except
that any such termination cannot affect options previously granted under this
Plan, nor may any amendment make any change in an option previously granted
which would adversely affect the right of any participant, nor may any amendment
be made without approval of the stockholders of the Company obtained in
accordance with Section 21 hereof within twelve (12) months of the adoption of
such amendment (or earlier if required by Section 21) if such amendment would:

 

(a)                                  increase the number of shares that may be
issued under this Plan; or

 

(b)                                 change the designation of the employees (or
class of employees) eligible for participation in this Plan.

 

7

--------------------------------------------------------------------------------